THE ROSEN LAW FIRM,P.A.                                                    FILED
Phillip Kim,Esq.(PK 9384)                                          ,US
                                                                     ,<5 DISI RIOT COURT
                                                                                     OFFICE  .
                                                                                         E.D.N.Y.
Laurence M.Rosen,Esq.(LR 5733)
275 Madison Avenue,34^ Floor                                       ★            I 9 2019 ^
New York, New York 10016
Telephone:(212)686-1060                                            BROOKLYN OFFICE
Fax:(212)202-3827
Email: pkim@rosenlegal.com
       lrosen@rosenlegal.com

Counselfor Plaintiffs and[Proposed]
Lead Counselfor Class

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                       -X
 MICHAEL BEHRENDSEN,Individually and on behalf              Case No.: l:19-cv-00024-DLI-LB
 of all others similarly situated,
                                                            STIPULATION AND
          Plaintiff,                                 ^ [PROPOSED]ORDER
                                                     %|/«REGARDING SERVICE AND
           V.                                               SCHEDULING FOR(1)FILING
                                                            OF AMENDED COMPLAINT
 YANGTZE RIVER PORT AND LOGISTICS LIMITED, AND(2)BRIEFING ON
 XIANGYAO LIU, XIN ZHENG,and TSZ-KIT CHAN, MOTION TO DISMISS

          Defendants.


                                                       -X


          WHEREAS, on January 2, 2019, Plaintiff Michael Behrendson filed a Class Action

Complaint for Violation of the Federal Securities Laws (the "Complaint") against Defendants,

which asserted violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15

U.S.C. §78j(b) and 78t(a), and Rule lOb-5 promulgated thereunder,J7 C.F.R. § 240.10b-5(ECF

No. 1);

          WHEREAS, on January 9, 2019, the Court issued summons as to Defendants Yangtze

River Port and Logistics Limited ("Yangtze"), Tsz-Kit Chan, Xiangyao Liu, and Xin Zheng(ECF

No. 4);
        WHEREAS,on March 4, 2019, Plaintiffs Michael Behrendson and Marion Garcia moved

the Court to serve as lead plaintiffs ofthe class(ECF No. 5-6);

        WHEREAS,on March 7,2019, Plaintiff served a summons and Complaint on Defendants

Yangtze;

        IT IS HEREBY STIPULATED AND AGREED, by counsel for the Parties listed below,

that:


        1.      The undersigned counsel for Defendants is authorized to and does accept service

on behalf of Defendants Tsz-Kit Chan, Xiangyao Liu, and Xin Zheng, without prejudice and

without waiver ofany ofDefendants' defenses, objections, or arguments in this matter or any other

matters, except as to sufficiency ofservice of process.

        2.      Before the underlying case can proceed, a lead plaintiff and lead counsel must be

appointed by the Court. The parties anticipate that after a lead plaintiff is appointed and lead

counsel is approved by the Court, a consolidated or amended complaint will be filed by the lead

plaintiff(s).

        3.      Within forty-five (45) days of an Order appointing lead plaintiff(s) and lead

counsel, lead plaintiff(s) shall file a consolidated or an amended complaint, or notify defendants

in writing that lead plaintiff(s) intend to rely on the current complaint.

        4.      In view ofthe fact that a consolidated or amended complaint is anticipated, and that

lead plaintiff and lead counsel determinations remain. Defendants shall not be required to answer

or otherwise respond in this matter until forty-five (45) days after lead plaintiff(s) file a

consolidated or amended complaint, or otherwise designate in writing the operative complaint.

        5.      In the event that Defendants move to dismiss the operative complaint, lead

plaintiff(s) shall have forty-five (45) days firom the date Defendants file such motions to file
response briefs. Defendants shall have twenty (20) days from the date the lead plaintiff(s) files

response briefs to file reply briefs.

DATED: April 10, 2019


                                                Respectfully Submitted,

 The Rosen Law Firm, P.A.                       Phillipson Uretsky, LLP

 By:./s/Leah Heifetz-Li                         By: /s/Jonathan Uretsky
 Jacob A. Goldberg                              Jonathan Uretsky
 Leah Heifetz-Li(LH 0402)                        111 Broadway, 8'^ Floor
 101 Greenwood Avenue                           Short Hills, New Jersey
 Suite 440                                      Tel: (212)571-1255
 Jenkintown,PA 19046                            uretsky@pullp.com
 Tel:(215)600-2817
jgoldberg@rosenlegal.com                        Counselfor Defendants
lheifetz@rosenlegal.com

 Phillip Kim(PK 9384)
 Laurence M.Rosen(LR 5733)
 275 Madison Avenue, 34^** Floor                  5mfill jnU fi- ilofl'ce^
 New York, NY 10016
 Tel:(215)600-2817
 pkim@rosenlegal.com
 lrosen@rosenlegal.com
 Counselfor Lead PlaintiffMovants Michael
                                                    So Ordered!
                                                                /s/ USMJ LOIS BLOOM
 Behrendson and Marion Garcia


SO ORDERED:
                                                      ii"h
Dated: April     ,2019

                                            UNITED STATES DISTRICT JUDGE
